DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-05-03 (herein referred to as the Reply) where claim(s) 11-35 are pending for consideration.

Election/Restrictions
Applicant’s election of Group II (claims 11-25), without traverse, in the Reply is acknowledged. 
35 USC §101 - Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s)  is/are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim(s) 31-35 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 11-35
The independent claims recite
an optimal path 
The term(s) optimal is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 11, 26, 31
KWON_432 teaches
	sending, from a source node to a computing device of a plurality of computing devices in a mesh network, a request to send (RTS) message, Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) and/or destination<FIG(s). 5; para. 0063-0064>.
	wherein the RTS message identifies a target mobile device to receive data transmission via the computing device; RTS message including coordinate information of a destination node <para. 0106>.
	receiving, by the source node and from the computing device, a clear to send (CTS) message; CTS is transmitted to source node via relay node. <FIG(s). 5; para. 0063, 0067, 0091-0092>.
	receiving, by the source node and from the computing device, transmission parameters that indicate a channel condition associated with the target mobile device; CTS includes estimated channel gain associated with candidate node <FIG(s). 5; para. 0063, 0067-0070, 0091-0092, 0095-0097>.
	determining, by the source node, a plurality of predicted paths via the plurality of computing devices to the target mobile device; and Source node determines at least one subsequent hop, from many possible hops, based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.
	determining, by the source node and based on the transmission parameters, an optimal path from the plurality of predicted paths. Source node determines at least one subsequent hop to the destination based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.

a source node that is particularly an access point
However in a similar endeavor, Oyman_255 teaches
a source node that is an access point, Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.
With regards to claims 26 and 31, KWON_432 discloses embodiments can be carried out with executed program instructions and a processor/controller (FIG 10, para 0114-0115).
Claim(s) 21
KWON_432 teaches
a source point; and Source node in an ad-hoc network <FIG(s). 1; para. 0041>.
	a computing device of a plurality of computing devices in a mesh network, Node other than a source or destination type node (i.e., intermediate node) the ad-hoc network <FIG(s). 1; para. 0041>.
	wherein the source point is configured to: 
send, to the computing device, a request to send (RTS) message, Source node transmits RTS message to relay node, which in turn relays the RTS to candidate node(s) <FIG(s). 5; para. 0063-0064>.
wherein the RTS message identifies a target mobile device to receive data transmission via the computing device; RTS message including coordinate information of a destination node <para. 0106>.

receive, from the computing device, transmission parameters that indicate a channel condition associated with the target mobile device; CTS includes estimated channel gain associated with candidate node <FIG(s). 5; para. 0063, 0067-0070, 0091-0092, 0095-0097>.
determine a plurality of predicted paths via the plurality of computing devices to the target mobile device; and Source node determines at least one subsequent hop, from many possible hops, based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.
determine, based on the transmission parameters, an optimal path from the plurality of predicted paths; and Source node determines at least one subsequent hop to the destination based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.
	wherein the computing device is configured to: 
send, to the source point, the CTS message and the transmission parameters. CTS is transmitted to source node via relay node. <FIG(s). 5; para. 0063, 0067, 0091-0092>.
KWON_432 does not explicitly teach
a source point that is particularly an access point
However in a similar endeavor, Oyman_255 teaches
a source point that is particularly an access point Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.
Claim(s) 15, 25, 30, 35
As discussed above, KWON_432 in view of Oyman_255 teaches a source node that is particularly an access point
KWON_432 teaches
	sending, from a source node to the computing device, a second RTS for a direct response from the computing device. The disclosed embodiments can occur in multiple iterations. Accordingly in the context of the disclosed embodiments happening a subsequent time, a source node transmits another RTS message to relay node for effectively consolidating a CTS message from the relay devices <FIG(s). 5; para. 0063-0064>.
Claim(s) 17
KWON_432 teaches
causing the computing device to send a second RTS message to a downstream computing device, of the plurality of computing devices, between the computing device and the target mobile device. Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) (i.e., another intermediate downstream computing device which is considered a second relay node) and/or destination. The second relay node would be between the first relay node and the destination. <FIG(s). 5; para. 0063-0064>.
Claim(s) 18
KWON_432 teaches
	wherein the second RTS message comprises a relayed message of the RTS message. Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) (i.e., another intermediate downstream computing device which is considered a second relay node) and/or destination.  <FIG(s). 5; para. 0063-0064>.
Claim(s) 19
KWON_432 teaches


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Oyman_255 (US20070147255), and further view of CN_10220238 (CN102202382)
Claim(s) 13, 23, 28, 33
As discussed above, KWON_432 in view of Oyman_255 teaches a source point that is particularly an access point
KWON_432 does not explicitly teach
wherein receiving the transmission parameters comprises:
receiving, by the reply point, a first set of transmission parameters indicating a channel condition between the source point and the computing device.
However in a similar endeavor, CN_10220238 teaches
wherein receiving the transmission parameters comprises: 
receiving, by the reply point, a first set of transmission parameters indicating a channel condition between the source point and the computing device.  Source nodes sends RTS to reply point and the reply in response transmits back a CTS with channel information associated with the channel between the source node and reply point <Abstract; Summary of Invention, Claim 1>]

Claim(s) 16
As discussed above, KWON_432 in view of Oyman_255 teaches a source node that is particularly an access point
KWON_432 teaches
	sending, from a source node to the computing device, a second RTS for a direct response from the computing device. The disclosed embodiments can occur in multiple iterations. Accordingly in the context of the disclosed embodiments happening a subsequent time, a source node transmits another RTS message to relay node for effectively consolidating a CTS message from the relay devices <FIG(s). 5; para. 0063-0064>.
	KWON_432 does not explicitly teach
	prior to receiving a second CTS message, receiving, by a source node, a set of transmission parameters indicating a channel condition between the access point and the computing device.
However in a similar endeavor, CN_10220238 teaches
	prior to receiving a second CTS message, receiving, by the access point, a set of transmission parameters indicating a channel condition between the access point and the computing device.  Embodiments can occur multiple times. Consequently, in an initial iteration of the embodiments a source node receives a second CTS and subsequently in another iteration of the embodiments, source node receives a third CTS with channel information associated with the channel between the source node and a reply point <Abstract; Summary of Invention, Claim 1>]


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Oyman_255 (US20070147255), and further view of Abraham_196 (US20130336196)
Claim(s) 12, 22, 27, 32
KWON_432 does not explicitly teach
wherein sending a RTS message comprises:
sending, by an access point and to the computing device, a request to relay an RTS message to the target mobile device.
However in a similar endeavor, Abraham_196 teaches
sending, by an access point and to the computing device, a request to relay an RTS message to the target mobile device. (RTS) network message includes a request to relay <para. 0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Oyman_255 with the embodiment(s) disclosed by Abraham_196. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved relay techniques in cases where the devices in the wireless network may have a poor connection and/or may not be able to communicate with each other. See para. 0007.


Claim(s) 14, 24, 29, 34
As discussed above, KWON_432 in view of Oyman_255 teaches a source point that is particularly an access point
KWON_432 does not explicitly teach
further comprising: 
receiving, by the source point, a second set of parameters indicating a channel condition between the computing device and the target mobile device.
However in a similar endeavor, CHANG_802 teaches
receiving, by source point, a second set of parameters indicating a channel condition between the computing device and the target mobile device. A channel measurement response including channel measurement information between each of the relay devices and the source device, from each of the relay devices, or between the source device and the destination device, from the destination device. Thereafter, the source device may select a relay device to be used based on the status of a channel between the relay devices and the destination devices. <FIG(s). 3; para. 0047-0049; Claim 19>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432, Oyman_255 and CN_10220238 with the embodiment(s) disclosed by CHANG_802. One of ordinary skill in the art would have been motivated to make this modification in order to provides an improved wireless communication method of selecting an optimal relay for a transmission and reception in a wireless local area network system. See para. 0006-0010.

Claim(s) 20
KWON_432 does not explicitly teach
wherein receiving the CTS message further comprises:
receiving a second set of transmission parameters indicating a channel condition between the downstream computing device and the target mobile device; and
receiving a third set of transmission parameters indicating a channel condition between the downstream computing device and the computing device.
However in a similar endeavor, CHANG_802 teaches
wherein receiving the CTS message further comprises: 
receiving a second set of transmission parameters indicating a channel condition between the downstream computing device and the target mobile device; and A channel measurement response including channel measurement information between each of the relay devices and the source device, from each of the relay devices, or between the source device and the destination device, from the destination device. Thereafter, the source device may select a relay device to be used based on the status of a channel between the relay devices and the destination devices. <FIG(s). 3; para. 0047-0049; Claim 19>.
receiving a third set of transmission parameters indicating a channel condition between the downstream computing device and the computing device. A channel measurement response including channel measurement information between each of the relay devices and the source device, from each of the relay devices, or between the source device and the destination device, from the destination device. Thereafter, the source device may select a relay device to be used based on the status of a channel 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Oyman_255 with the embodiment(s) disclosed by CHANG_802. One of ordinary skill in the art would have been motivated to make this modification in order to provides an improved wireless communication method of selecting an optimal relay for a transmission and reception in a wireless local area network system. See para. 0006-0010.

Relevant Cited References
US20040246975
US20190190887
US20130336196
US20170026162
US20080310348
US20150358067
US20100020739
US20170289845

Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 26-30, 32-35
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the 
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

sets
Claim(s) 13-14, 16, 20, 23-24, 28-29, 33-34
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,”  “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. 
Similar comments apply to other phrases such as, but not limited to:  “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415